U

nion Planters Corporation



2002

Senior Management performance Incentive Plan





--------------------------------------------------------------------------------



Purpose

. The purpose of the Union Planters Corporation 2002 Senior Management
Performance Incentive Plan (the "Plan") is to promote the interests of the
shareholders of Union Planters Corporation (the "Company") by providing an
incentive to senior executives and key officers of the Company and subsidiaries
of the Company who can contribute most to the short-term growth and
profitability of the Company. It is intended that incentive awards paid under
the Plan fall within the "performance-based compensation" exception contained in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the "Tax
Code").



Effective Date of Plan

. The Plan shall be effective as of January 1, 2002, if approved by the
shareholders on April 18, 2002.



Plan Administration

. The Plan shall be administered by the Salary and Benefits Committee of the
Board of Directors of the Company ("Committee") whose members shall be appointed
from time to time by, and shall serve at the pleasure of, the Board of
Directors. It is intended that the directors appointed to serve on the Committee
shall be "outside directors" (within the meaning of Section 162(m) of the Tax
Code and the regulations thereunder) and that any such members of the Committee
who do not so qualify shall abstain from participating in any decision to make
or administer awards under the Plan. The Committee shall adopt such rules of
procedure as it may deem proper. The powers of the Committee shall include
plenary authority to interpret the Plan, and subject to the provisions hereof,
to determine the persons who are eligible to receive awards under the Plan, the
terms of any awards, the Corporate Financial Criteria, Performance Goals, and
other criteria applicable to such awards, and the extent to which the Company
and the Participants in the Plan have achieved the performance goals. The
Committee shall have the power, in its sole and complete discretion, to reduce
the amount of or eliminate any award under the Plan, but the Committee shall
have no power to increase any award that has been calculated pursuant to the
provisions of this Plan.



Eligibility

. All senior executives and key officers of the Company or any of its
subsidiaries are eligible for participation in the Plan. Actual participation in
the Plan for the Plan Year will be limited to and awards may be granted under
the Plan to those senior executives and key officers of the Company or any
subsidiary of the Company who, in the judgment of the Committee, have an
identifiable impact upon the growth and profitability of the Company and who are
selected for participation in the Plan for the Plan Year by the Committee.
Determination by the Committee of the senior executives and key officers who
will participate in the Plan for the Plan Year shall be conclusive.



Awards

. Prior to or within 90 days after the commencement of each calendar year (the
"Plan Year"), the Committee shall designate the following:



The senior executives and key officers, if any, who will participate (the
"Participants") in the Plan for the Plan Year.

The Corporate Financial Criteria, as defined herein, which will apply to awards
for the Plan Year and the weighting of the Corporate Financial Criteria.

The Performance Goals, as defined herein, to be met by the Company for
Participants to earn awards for the Plan Year and a payout matrix or grid or
formula for such Corporate Financial Criteria and Performance Goals.

After the period of time specified in the prior sentence, the Committee may
designate additional officers and employees who will participate in the Plan for
the Plan Year (also "Participants" for purposes hereof); provided, however, that
(i) any award earned by such Participant for participation for such partial Plan
Year will be pro-rated based on the number of days during the Plan Year in which
the Participant participated in the Plan, and (ii) the Performance Goals for the
additional Participant are established within the first 25% of the days
remaining in the Plan Year.

A Participant who terminates employment, either voluntarily or involuntarily,
before the payment date for awards for the Plan Year that have not been deferred
is thereby ineligible for an award under the Plan; provided; however, the
Committee may, in its sole and complete discretion, determine to pay an award in
the event termination was the result of death or disability of the Participant.

Corporate Financial Criteria

. For each Plan Year, the Committee shall designate one or more of the corporate
financial criteria ('the "Corporate Financial Criteria") set forth in this
Section 6 for use in determining an award for a Participant for such Plan Year.
Corporate Financial Criteria designated for any Participant for a Plan Year may
be different from those designated for other Participants in the same year. The
Committee may specify Corporate Financial Criteria in relation to consolidated
Company performance or in relation to performance of identifiable segments,
business lines, departments, or subsidiaries of the Company. Corporate Financial
Criteria shall consist of any one or more of the following financial measures:
(1) book value, (2) earnings per share, (3) market capitalization, (4) net
income, (5) price-earnings ratio, (6) return on assets, (7) return on equity,
(8) return on revenue, (9) return on capital, (10) changes in working capital,
(11) EBITDA (earnings before interest, taxes, depreciation and amortization),
(12) EBIT (earnings before interest and taxes), (13) cash flow, (14) net profit
before tax, (15) gross profit, (16) operating profit, or (17) shareholder
return.



Performance Goals

. For each Plan Year, the Committee shall establish specific, objective
performance goals (the "Performance Goals"), for each of the Corporate Financial
Criteria designated by the Committee for the Plan Year against which actual
performance is to be measured to determine the amount of awards. Performance
Goals established by the Committee may be described by means of a grid or
matrix, providing for goals resulting in the payment of awards in such
percentages as the Committee may designate of the target award payable to the
Participant pursuant to the provisions of this Plan. A Performance Goal may be
expressed in any form the Committee determines, including, but not limited to,
the following: percentage growth, absolute growth, cumulative growth,
performance versus an index, performance versus a peer group, a designated
absolute amount, and a per share amount.



Determination and Payment of Awards.

As soon as practicable after the end of the Plan Year, the Committee will
determine the amount of the award earned by each Participant, based on
application of the criteria specified in this Section 8. Such Committee
determination must include a certification in writing that the Performance Goals
and any other material terms of the award were in fact satisfied; provided that
minutes of the Committee meeting (or any action by written consent) shall
satisfy the written certification requirement. Payment will be made promptly
after determination of the awards by the Committee unless payment of an award
has been deferred pursuant to Section 11.6 hereof. Awards under the Plan shall
be payable solely in cash.

For any Participant, the award will be the amount obtained by multiplying the
following amounts: (1) annual base salary as of the last day of the Plan Year,
(2) a specified percentage (expressed as a decimal) determined by the Committee
to apply to the Participant for the Plan Year, and (3) the percentage
achievement (expressed as a decimal) of the Performance Goals for the Corporate
Financial Criteria designated by the Committee for the Plan Year.
Notwithstanding anything herein to the contrary, in accordance with provision in
Section 3, the Committee shall have the power, in its sole discretion, to reduce
or eliminate (but not increase) the award of any Participant.

Notwithstanding anything herein to the contrary, the maximum dollar amount that
may be awarded for any Plan Year to any Participant may not exceed $2.5 million.

Termination, Suspension or Modification of the Plan.

The Board of Directors or the Committee may terminate, suspend or modify the
Plan at any time; provided, however, that if a modification of the Plan would
require shareholder approval in order to continue to qualify Plan awards as
"performance-based compensation" under Section 162(m) of the Tax Code, then such
modification may be conditioned on such shareholder approval.. Notwithstanding
the foregoing, no termination, suspension or modification shall affect the
payment of an award for a Plan Year already ended. The Committee is expressly
permitted to make any modification to the Plan that is required to conform the
Plan to the requirements for the "performance-based compensation" exception
under Section 162(m) of the Tax Code.



Change in Control.



For purposes of this Plan, a "Change in Control" means the occurrence of any one
of the following events:

The acquisition by any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 934, as amended
(the "Exchange Act")) (a "Person") of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 25% or more of either (a) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (b) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this subsection 10.1.1,
the following acquisitions shall not constitute a Change in Control: (w) any
acquisition directly from the Company, (x) any acquisition by the company, (y)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation to a transaction which complies
with clauses 10.1.3.1, 10.1.3.2, 10.1.3.3 of subsection 10.1.3 of this Section;
or

Individuals who, as of the date hereof, constitute the Board of Directors of the
Company (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination,

all or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 65% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding company
Voting Securities, as the case may be, and

no Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination, and

at least a majority of the members of the board of directors of the corporation
resulting from such business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or the action of the Board,
providing for such Business Combination.

Without regard to any contrary provisions of the Plan, if a Change in Control
occurs, an award under the Plan shall be paid, or credited to the Participant's
deferral account, if applicable, at the time specified below, to each
Participant, computed as follows: the award to be paid will be in the form of a
lump sum cash amount equal to the product of (i) the Participant's target bonus
under the Plan for the Plan Year in which the Change in Conrol occurs, and (ii)
a fraction, the numerator of which is the number of days in the Plan Year in
which a Change in Control occurs through the date of the Change in Control, and
the denominator of which is 365. Payment of an award under this Section 10.2 of
the Plan shall be made immediately upon the occurrence of an event described in
Section 10.1.1, 10.1.2 or 10.1.3 or, in the event the Company has executed an
agreement to effectuate a Business Combination which, if consummated, would
constitute a Change in Control, and if the Chief Executive Officer of the
Company has indicated in advance a date which he believes in good faith will be
the effective date of such Business Combination (the "Anticipated Effective
Date"), then payment of an award under this Section 10.2 shall be made three
business days prior to the Anticipated Effective Date. If the Plan remains in
effect through the end of the Plan Year in which the Change in Control occurs,
awards under the Plan for such Plan Year shall be calculated and paid in the
manner provided in Section 8 of the Plan, but shall be reduced, dollar for
dollar, by any award paid under this Section 10.2 during such Plan Year. In no
event will the award payable under this Section 10.2 be reduced as a result of
such year-end calculation.

Miscellaneous.

No Assignments.

Prior to actually being received by Participant or his/her designated
beneficiary, no award under this Plan shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution, or levy of any kind, either voluntary or
involuntary, including without limitation any liability for alimony or other
payments for the support of a spouse, former spouse, or any other relative of
Participant, and any attempt to anticipate, alienate, sell, transfer, assign,
pledge, encumber, charge, garnish, execute, levy or otherwise dispose of any
right to such award shall be void.



No Right of Employment.

Neither the adoption of the Plan nor the determination of eligibility to
participate in the Plan nor the granting of an award under the Plan shall confer
upon any Participant any right to continue in the employ of the Company or any
of its subsidiaries or interfere in any way with the right of the Company or the
subsidiary to terminate such employment at any time.



Tax Withholding.

With respect to any taxable event arising as a result of the Plan, the Company
or any subsidiary shall have the right to to withhold from the award or require
the Participant to remit to the Company cash in an amount sufficient to satisfy
any federal, state and/or local withholding tax requirements (including the
Participant's FICA obligation) prior to the payment of an award hereunder.



Governing Law.

The Plan and all determinations under the Plan shall be governed by and
construed in accordance with the laws of the State of Tennessee.



Other Plans.

Nothing in this Plan shall be construed as limiting the authority of the
Committee, the Board of Directors, the Company or any subsidiary of the Company
to establish any other compensation plan, or as in any way limiting its or their
authority to pay bonuses or supplemental compensation to any persons employed by
the Company or a subsidiary of the Company, whether or not such person is a
Participant in this Plan and regardless of how the amount of such compensation
or bonus is determined. However, no such plan will be established or operated in
a way that entitles or allows a Participant to receive an award as a
substitution or supplement for not achieving goals under this Plan.



Deferrals of Awards.

A Participant may elect to defer payment of his/her cash award under the Plan if
permitted pursuant to the terms of a deferred compensation program of the
Company existing at the time the election to defer is permitted to be made and
the Participant complies with the terms of such program. Any such deferred
amount will credited either with a reasonable rate of interest or a
pre-established actual or phantom investment (such as a notional investment in
stock of the Company) pursuant to the terms of the deferred compensation plan as
then in effect.



Section 162(m).

It is the intention of the Company that all payments made under the Plan shall
fall within the "performance-based compensation" exception contained in Section
162(m) of the Tax Code. Thus, unless the Board of Directors expressly determines
otherwise and, except for Section 10.2 of the Plan, if any Plan provision is
found not to be in compliance with such exception, that provision shall be
deemed to be amended so that the provision does comply to the extent permitted
by law, and in every event, the Plan shall be construed in favor of its meeting
the "performance-based compensation" exception contained in Section 162(m).

